Citation Nr: 1412415	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for PTSD.  The Board notes that the claims file was later transferred to the RO in Houston, Texas. 

While the notice of disagreement, received in September 2009 actually referred to a July 2009 rating decision confirming the earlier PTSD denial, the Board notes that such notice of disagreement is timely as to the initial denial, which therefore should be deemed the decision on appeal.

The Board further notes that there is a separate claim of service connection for depression was denied by the RO in September 2008.  While the notice of disagreement received in September 2009, within one year of this determination, only specifically addressed PTSD, the Board will broadly construe the statement as applying to all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a September 2013 Board hearing.  A transcript of that hearing has been associated with the claims file.  

The Board has reviewed all evidence of record, including that found on Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a)(2013); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).

During the pendency of this appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  The newly amended version of 38 C.F.R. § 3.304(f)(3) provides that lay testimony alone may serve to establish the occurrence of certain in-service stressors involving "fear of hostile military or terrorist activity."  As the Veteran has not contended that his stressors include "fear of hostile military or terrorist activity," the newly revised regulations concerning stressors are not for application in this case.  38 C.F.R. § 3.304(f). 

The in-service psychiatric stressors reported by the Veteran include witnessing the accidental death of one or two service members (his testimony on this point has not been consistent) from an inadvertent shooting during rifle training, and witnessing another service member die from heat exhaustion while residing in the barracks at Fort Bliss.  Official documentation dated within a two-month time frame of the alleged incidents could not verify the Veteran's report of the shooting death or deaths.  

Regarding the alleged fatal shootings during training exercises, the Board notes that a key aspect of this incident has not been consistently reported.  Specifically, the Veteran has at various times reported that one individual had been shot and at other times reported that two individuals had been shot.  This inconsistency would not be expected as to such a critical detail of the stressor- in other words, a reasonable person should be able to remember how many people had been shot in this manner.  Given this, and in light of the negative search response as to this stressor, the Board finds the Veteran not credible as to his component of the claim and therefore finds no need for further development in this regard. 

Regarding the other reported in-service stressor, documentation indicates that a service member died from illness or disease in October 1978.  While this does not definitively corroborate the Veteran's claim as to witnessing a soldier die in the barracks, the Board will resolve doubt in the Veteran's favor.  Nevertheless, another VA medical opinion is needed to determine whether this in-service stressor is sufficient to support a diagnosis of PTSD.  38 C.F.R. § 4.125.

The Veteran has also indicated that he is in receipt of Social Security disability benefits.  The claims file, however, does not contain any records related to any award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1. The RO should request, directly from the Social Security Administration (SSA), complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO/AMC either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

2. The RO should ask the examiner who provided the March 2012 VA examination to review the claims folder.  If the examiner determines that another examination is necessary, one should be provided.  

The examiner should assume that the Veteran was present at the time of his fellow service member's death in the barracks, and to this extent only, provide an opinion addressing the sufficiency of this in-service stressor to support a diagnosis of PTSD.  The examiner must also make a determination as to whether the Veteran's PTSD was at least as likely as not (probability 50 percent or greater) caused or aggravated by this incident.

The examiner should note that the allegations regarding the witnessing other accidental shooting deaths during a training exercise have not been corroborated and are not deemed credible- the inquiry at hand should only assume the occurrence of the stressor involving a death in the barracks due to illness.

A complete rationale for all opinions is requested.   If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3. If the benefit sought on appeal remains denied, the Veteran should be furnished with another supplemental statement of the case (SSOC), then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


